





Exhibit 10.2
REGISTRATION RIGHTS JOINDER
THIS REGISTRATION RIGHTS JOINDER is made as of the 11th day of June, 2018,
B E T W E E N:
BROOKFIELD BRP HOLDINGS (CANADA) INC., a corporation incorporated under the laws
of the province of Ontario
(“BRPHC”)
– and –
ORION US HOLDINGS 1 L.P., a limited partnership incorporated under the laws of
the State of Delaware
(“Brookfield”)
– and –
TERRAFORM POWER, INC., a corporation incorporated under the laws of the State of
Delaware
(“TerraForm”)
RECITALS:
Brookfield and TerraForm entered into a Registration Rights Agreement dated
October 16, 2017 (the “Registration Rights Agreement”); and
BRPHC has agreed to purchase 29,878,048 shares of Class A common stock, par
value $0.01 per share, of TerraForm (the “Class A Shares”) in a private
placement (the “Private Placement”).
NOW THEREFORE in consideration of the premises and mutual agreements herein
contained, and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:
1.        Registration Rights Joinder
Upon the consummation of the Private Placement, (a) BHPRC shall be added as a
“Holder” under the Registration Rights Agreement and (b) BHPRC shall be subject
to and bound by all the terms and conditions of the Registration Rights
Agreement as a “Holder”.
Except as modified hereby, the terms of the Registration Rights Agreement remain
in full force and effect. TerraForm acknowledges and agrees that the Conflicts
Committee of the TerraForm Board of Directors has agreed to and approved this
Registration Rights Joinder.
2.         Further Assurances
Each of the parties hereto shall promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this Registration Rights Joinder and shall use
its best efforts and take all such steps as may be reasonably within its power
to implement to their full extent the provisions of this Registration Rights
Joinder.
3.        Governing Law
This Registration Rights Joinder shall be governed by and construed in
accordance with the laws of the State of New York.
4.        Counterparts
This Registration Rights Joinder may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Execution and delivery of this Registration Rights Joinder may be
made and evidenced by facsimile transmission or other means of electronic
transmission.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

IN WITNESS WHEREOF the parties hereto have executed this Registration Rights
Joinder as of the date first written above.
BROOKFIELD BRP HOLDINGS  
(CANADA) INC.,


by
 
/s/ Jennifer Mazin
 
Name: Jennifer Mazin
Title: Senior Vice President and Secretary







ORION US HOLDINGS 1 L.P.,
by
ORION US GP LLC, its general partner


 
 
 
 
 
by
/s/ Julian Deschatelets
 
 
Name: Julian Deschatelets
Title: Senior Vice President







TERRAFORM POWER, INC.,


by
 
/s/ Andrea Rocheleau
 
Name: Andrea Rocheleau
Title: General Counsel










